IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RAKESH VERMA,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5389

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 3, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

Rakesh Verma, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is dismissed as unauthorized. See Logan v.

State, 846 So. 2d 472 (Fla. 2004).

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.